DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021 and 12/23/2021 were filed after the mailing date of the Non-Final Rejection on 08/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 16 of U.S. Patent No. 10,564,328. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 9, and 16 which require half lenses reading on the claimed light guide portions and a planar reflection boundary reading on the claimed reflective portion. Additionally, instant claims 2-4 are fully encompassed by reference claims 1, 6, 9, and 16 which require the recited configuration of light guide portions.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 16 of U.S. Patent No. 10,351,063. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 9, and 16 which require half Fresnel lenses reading on the claimed light guide portions and a planar reflection boundary reading on the claimed reflective portion. Additionally, instant .
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11-13, 16, and 18-20 of U.S. Patent No. 10,663,628. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 9, and 16 which require Fresnel mirrors reading on the claimed light guide portions and a planar reflection boundary reading on the claimed reflective portion. Additionally, instant claims 2-4 are fully encompassed by reference claims 1, 6-9, 11-13, 16, and 18-20 which require the recited configuration of light guide portions.
Furthermore, regarding the double patenting rejections, it is respectfully noted that MPEP 804.B.1. expressly describes that ‘A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional.” Moreover, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.” (MPEP 804.B.1, emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent No. 4,747,667; hereinafter – “Tanaka”).
Regarding claim 1, Tanaka teaches an optical device for projecting an image of a blind spot in which a line of sight of a viewer is obstructed by a shield (3), comprising:
a first light guide portion (1, 4, 7) disposed on the shield on the blind spot side of the line of sight, the first light guide portion being adapted to guide an incident light beam coming from the blind spot side in a direction intersecting the line of sight (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58);

a second light guide portion (2, 5, 7) disposed on the shield on an eye point side of the line of sight, the second light guide portion being adapted to guide the light beam reflected by the reflective portion to the eye point side of the line of sight (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58),
wherein:
the first light guide portion, the reflective portion, and the second light guide portion are provided on a single transparent member (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65),
the reflective portion (6) is the only reflective portion intervening between the first light guide portion (1, 4, 7) and the second light guide portion (2, 5, 7) (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58); and
the transparent member has formed therein an optical path that is adapted to allow a light beam guided by the first light guide portion to be reflected by the reflective portion and then reach the second light guide portion (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58).
Regarding claim 3, Tanaka teaches the optical device according to claim 1, as above.
Tanaka further teaches that the first light guide portion is formed of a first lens (4) that is adapted to refract an incident light beam coming from the blind spot side toward the reflective portion, and the second light guide portion (5) is formed of a second lens that is adapted to refract a light beam reflected by the reflective portion and output the light beam to the eye point side of the line of sight (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lu (U.S. Patent No. 9,405,118).
Regarding claim 2, Tanaka teaches the optical device according to claim 1, as above.
Tanaka further teaches that the first light guide portion (1, 4, 7) is formed of a first reflecting mirror (7) that is adapted to reflect an incident light beam coming from the blind spot side to the reflective portion (6) (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58); and
the second light guide portion (2, 5, 7) is formed of a second reflecting mirror (7) that is adapted to reflect a light beam reflected by the reflective portion (6) to the eye point side of the line of sight (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58).
Tanaka fails to explicitly disclose that the first and second reflecting mirrors are curved.
However, Lu teaches an optical cloaking system comprising a first light guide portion (306) disposed on the shield on the blind spot side (310) of the line of sight, the first light guide portion being adapted to guide an incident light beam coming from the blind spot side (310) in a direction intersecting the line of sight (See e.g. Figs. 5-6; C. 9, L. 66 – C. 10, L. 35);
a reflective portion (333, 336) disposed facing the shield, the reflective portion being adapted to reflect the light beam guided by the first light guiding portion (See e.g. Figs. 5-6; C. 9, L. 66 – C. 10, L. 35); and
a second light guide portion (307) disposed on the shield on an eye point side (317) of the line of sight, the second light guide portion being adapted to guide the light beam reflected by the reflective portion to the eye point side of the line of sight (See e.g. Figs. 5-6; C. 9, L. 66 – C. 10, L. 35),
wherein:

the transparent member has formed therein an optical path that is adapted to allow a light beam guided by the first light guide portion to be reflected by the reflective portion and then reach the second light guide portion (See e.g. Figs. 5-6; C. 9, L. 66 – C. 10, L. 35); and
the first light guide portion is formed of a first curved reflecting mirror (332) that is adapted to reflect an incident light beam coming from the blind spot side to the reflective portion, and the second light guide portion is formed of a second curved reflecting mirror (337) that is adapted to reflect a light beam reflected by the reflective portion to the eye point side of the line of sight (See e.g. Figs. 5-6; C. 9, L. 66 – C. 10, L. 35).
Lu teaches these light guide portions formed by curved reflecting mirrors as a given variation in order to “achieve the shortest longitudinal dimension” (C. 8, L. 32-62; C. 10, L. 61-62) in providing an “improved” optical cloaking system that “can be economically manufactured using materials that can be readily obtained and mass produced, and because the optical cloaking device of the present invention does not use camera, screens, electricity or the like, the structure is much more easily portable than most known structures” (C. 3, L. 11-30) and such that “the background image is fully viewed by the viewer up to the very edges of the optical cloaking system just as if there was nothing in front of the background, and substantially without distortion relative to the larger space where the system is disposed” (C. 3, L. 44-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Tanaka with the curved reflecting mirrors of Lu in order to “achieve the shortest longitudinal dimension” in providing an “improved” optical cloaking system that “can be economically manufactured using materials that can be readily obtained and mass produced, and because the optical cloaking device of the present invention does not 
Regarding claim 4, Tanaka in view of Lu teaches the optical device according to claim 2, as above.
Tanaka further teaches that each of the first reflecting mirror and the second reflecting mirror is formed by vapor-depositing a metal film on the transparent member (C. 3, L. 36-65).
Additionally, Lu further teaches that each of the first curved reflecting mirror (332) and the second curved reflecting mirror (337) is formed by vapor-depositing a metal film on the transparent member (See e.g. Figs. 5-6; C. 9, L. 66 – C. 10, L. 35: “a spherical or parabolic surface with mirror coating 333…a spherical or parabolic surface with mirror coating 336, a parabolic surface with mirror coating 337”).
Regarding the limitation that the curved reflecting mirrors are “formed by vapor-depositing a metal film on the transparent member,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Lu teaches surfaces formed with mirror coatings having the required structure of the claims and meets the required limitations.
Response to Arguments
Applicant's arguments, see page 4, filed 12/13/2021, with respect to the 35 U.S.C. 102 rejection of claim 1 in view of Tanaka have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    388
    865
    media_image1.png
    Greyscale

Figure 1: Tanaka teaches a single reflective portion between the light guide portions.
Specifically, Tanaka explicitly teaches a first light guide portion (7) that includes a lens (4) and a reflecting surface (1) and a second light guide portion (7) that includes a lens (5) and a reflecting surface (2) (See e.g. Figs. 1 and 4-6; C. 3, L. 36-65; C. 4, L. 19-58). In between these two light guide portions, Tanaka explicitly discloses only a single reflective portion (6) provided to reflect the light, as can be seen in e.g. Figs. 3 and 4, reproduced above. Thus, Tanaka clearly teaches an embodiment reading on the claimed invention.
Additionally, Examiner respectfully notes that the “roof members 6” described by Tanaka read on the broadest reasonable interpretation of a “reflective portion” as required by the claims. No special definition of “reflective portion” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “a reflective portion”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896